DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7, in the reply filed on 08 July 2021, is acknowledged. The traversal is on the grounds that the examination of both groups would not place a serious search burden on the examiner.  This is not found persuasive because the requirement for serious burden is:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the 
In the instant case, the two groups are classified separately, namely Group I is classified in B23K 35/302 and Group II is classified in B22F 3/02, and examination of both groups would require a different search strategy, search strings, and searching in different classifications. Therefore the examination of both groups constitutes a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 September 2019, 19 December 2019, 14 April 2020, and 08 October 2020 were considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the first occurrence of the “DCB substrate” in Paragraph [0006] is not explicitly defined. The examiner believes DCB substrate refers to direct copper bonding substrate.
In Paragraph [0016], the third paragraph recites “containing 40% by mass or more of Si is preferably used”, which appears to be a typographical error and should instead read “containing 40% by mass or more of Sn
Appropriate correction is required.

Claim Status
Claims 1-14 are pending.
Claims 8-14 are withdrawn.
Claims 1-7 are rejected.
Claims 1 and 5 is objected to. 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrases:
“Molded solder” and “first metal powder” in lines 1 and 2 are missing the article “a” preceding both terms.
“The molded solder being so constructed that a mixture of the first metal powder…” is improper syntax and should read as “the molded solder being constructed so that a mixture of the first metal powder…” and “the molded solder being so constructed that a first solidus temperature…” is improper syntax and should read as “the molded solder being constructed so that a first solidus temperature…” 
Further, Claim 1 recites “a second metal powder having a melting temperature or a second solidus temperature and a second liquidus temperature…” in lines 5-6, and “the melting temperature and the second liquidus temperature being higher than the first liquidus temperature…” in lines 8-10. Since the second metal powder may be a pure metal or metal alloy, the second phrase should recite “the melting temperature or the second solidus temperature being higher than the first liquidus temperature…”
Claim 5 is objected to because of the following informalities: Claim 5 recites a ratio of Cu metal powder, but presents this as a percentage (40-80% by mass). The examiner recommends either changing the percentages to ratios (i.e., 0.40-0.80) or removing the word ratio from the claim.
Appropriate correction is required.

Claim Interpretation
Regarding Claim 1, Claim 1 recites a “molded solder” and the molded solder resulting from “press-molding”, both of which are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed solder (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113). Therefore, Claim 1 is being examined absent the above phrases as limitations.
Further regarding Claim 1, the last paragraph of Claim 1 is currently phrased in a manner that does not clearly set forth what applicants are claiming, repeated below for reference:
“…the molded solder being so constructed that a first solidus temperature of a solder becomes higher when the molded solder becomes the solder after the first metal powder has been melted by heating the molded solder at a temperature equal to or higher than the first liquidus temperature.”
It appears that applicants seek to claim that the molded solder is constructed such that a solidus temperature of the molded solder becomes higher after the first metal powder has been melted after heating the molded solder to a temperature equal to or higher than the first liquidus 
A molded solder comprising:
A first metal powder having a first solidus and first liquidus temperature, wherein the first metal powder is a first alloy of a plurality of metal elements.
A second metal powder having a second solidus/melting temperature and a second liquidus temperature, wherein the second metal powder is either a single element or a second alloy of a plurality of metal elements.
The second solidus/melting temperature greater that the first liquidus temperature.
The molded solder constructed such that the solidus of the molded solder is higher after the first metal powder has been melted by heated the molded solder above the first liquidus temperature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, the multiple recitations of “an alloy containing a plurality of metal elements” in lines 4 and lines 7-8, renders Claim 1 indefinite as the same phrase appears to refer to separate entities. To aid in compact prosecution, the examiner recommends labelling “a first 
Further, the recitation of “the molded solder being constructed so that a first solidus temperature of a solder becomes higher…” renders the claim indefinite. The claim already recites “a first solidus temperature” to refer to the first metal powder. To aid in compact prosecution, the examiner is interpreting the second recitation of “a first solidus temperature of a solder” as “a solidus temperature of the molded solder”.
Regarding Claim 3, “the alloy” in line 2 of Claim 3 renders Claim indefinite because Claim 1 references two alloys. Under the examiner’s interpretation the alloy of Claim 3 is being interpreted as “the first alloy”.
Regarding Claim 6, the syntax of Claim 6 renders the claim indefinite. The current does not clearly define the metes and bounds for which applicants are seeking protection, and possesses multiple instances of indefiniteness. For example, (i) the claim recites “the ratio” in line 10, which appears to be the same feature as “a percentage” in line 2, (ii) the property “X” refers to said percentage but is expressed in °C, which the examiner is unable to reconcile the meaning, and (iii) the property X appears to refer to two separate entities namely a percentage of melting of the first metal powder at a temperature T (below the first liquidus temperature) and percentage melting of the first metal powder achieved after heating the solder above the first liquidus temperature.
 From the syntax, since X is defined by a percentage melting that occurs at T (below the first liquidus temperature) and also X is achieved upon when T is 300°C or higher, it appears that applicants are claiming that the first liquidus temperature is at least 300°C or higher, to provide enablement for the value of X to be achieved. Accordingly, the examiner is interpreting Claim 6 
Regarding Claims 2, 4-5, and 7, Claims 2, 4-5, and 7 are rejected because of dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Avila Ribas et al. (US 2014/0199115, Ribas), as evidenced by Aim Solder (“SAC305 Lead-Free Solder Alloy”, Aim), Yang et al. (“Properties and Microstructures of Sn-Bi-X Lead-Free Solders”, Yang), and Barbera et al. (“Copper”, Barbera).
Regarding Claim 1, Ribas teaches a solder comprising two powders (Claim 1). Ribas teaches the first metal powder comprises 42Sn-58Bi (Paragraph [0025]; Claim 8), which is well-known as Sn-58Bi, and possesses solidus and liquidus temperatures of 136.1°C and 139.1°C, respectively, as evidenced by Yang (Table 1), and specifically, Ribas discloses eutectic Sn-58Bi, 
Regarding the increase in solidus temperature of solder after heating the solder above the first liquidus temperature the examiner notes that the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak corresponding to the Sn-58Bi alloy at ~138°C (Paragraph [0053]; Figures 11-18). Ribas teaches that following an initial scan the endothermic peak corresponding to the SnBi alloy disappeared on subsequent scans (Paragraph [0070]), implying an increase in solidus temperature of the solder in line with the applicant’s disclosure, the examiner notes that this phenomenon was reported for the SACS0307-Sn58Bi solder.
Further, the examiner notes that applicants have presented data for mixtures comprising Sn-58Bi and SAC305 ranging from 10-40% Sn-58Bi (Table 1 Examples 5-8; Figures 11-18, presented below), which is the same alloy mixture used in Ribas (see Figure 1; Paragraph [0070]), and has fit the data to logarithmic and linear regressions. Since Ribas only presents the differential scanning calorimetry (DSC) for their solder following heating, no metric is available in the Ribas disclosure for the value of DSC for the solder mixture prior to heating. Accordingly, upon extrapolation of applicants data, the examiner notes that, it would be reasonably expected  to have a DSC absolute value of H, prior to heating the solder, of either 0.76 (in the logarithmic fit) or 1.03 (in the linear fit), and therefore Ribas would reasonably have been expected to have an increase in the solidus temperature of the solder, since Ribas heats their solder above the first liquidus temperature [Chart](Paragraph [0021]) and demonstrates a reduction in the endothermic curve (Figure 1). 
Further, Ribas describes the following phenomena “the inventors have discovered that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the other powder, the high temperature alloy powder particles dissolve quickly into the liquid phase of the low temperature alloy. As the mixing progresses, the composition of the solder is quickly changing. This makes the solidification process highly nonlinear because the liquidus 
Lastly, the examiner submits that while Claim 1 is being interpreted of the “molded” limitations, the examiner submits that Ribas teaches the solder composition in the form of a preform, which implies that the solder in molded (Paragraph [0050]).
 Regarding Claim 2, Ribas teaches all of the limitations of the solder of Claim 1. Ribas further teaches a difference between the first liquidus temperature and second melting/liquidus temperature of 50°C or more, specifically 82°C for the SAC305 and 945°C for Cu compared to eutectic Sn-58Bi (see Claim 1 discussion above).
Regarding Claim 3, Ribas teaches all of the limitations of the solder of Claim 1. Ribas further teaches wherein the first alloy comprises 40% or more Sn by mass and a solidus temperature of 250°C or less (Paragraph [0025]; Claim 8; and Yang – Table 1).
Regarding Claim 4.
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2009/0139608, Tanaka).
Regarding Claim 1, Tanaka teaches a solder (Paragraph [0001]) comprising a mixture of metal particles (Claim 1); the first metal particles comprising 70-100% Sn (Claim 2) and the second metal particles comprising Cu-based particles (Claim 2). Regarding the liquidus and solidus temperatures of the two powders, Tanaka presents DSC curves for the solder prior to heat treatment (Figure 1), which demonstrate a solidus and liquidus temperature for the first powder of 232°C and 24°C (first endothermic start/end points in Figure 1; Paragraph [0058]), respectively, and a solidus and liquidus temperature for the second powder of ~312°C and ~390°C (second endothermic start/end points in Figure 1), respectively. Lastly, regarding the increase in solidus temperature after subjecting the solder to a heat treatment above the first liquidus temperature, as discussed above, the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak, whereby a reduction in the characteristic endothermic peak of the first metal powder is reduced/disappears. Tanaka presents heat treatment of the solder at 246°C (Paragraph [0016]) to melt the first particles (Paragraph [0018]), which is, in both instances, above the first liquidus temperature; Tanaka also discloses a DSC curve for the solder following reflowing (Figure 2). Accordingly, in Figure 2, the endothermic peak, corresponding to the first metal powder completely disappears (~225°C in Figure 1), which by applicants admission would necessarily result in the solidus temperature in the solder increasing, and is therefore presumed to be present in the disclosure of Tanaka.
 Regarding Claim 2, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches further teaches a difference between the first liquidus temperature and 
Regarding Claim 3, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches further teaches first alloy comprises 40% or more Sn by mass and a solidus temperature of 250°C or less (see Claim 1 discussion above; Claim 2; Figure 1).
Regarding Claim 4, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches a Cu metal powder as the second metal powder; specifically a 50-80% Cu in the second powder (Claim 2), which the examiner submits under the broadest reasonable interpretation, is a Cu metal powder.
Regarding Claim 7, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches a ratio of H2’ to H1’, as defined by applicants to be the heat flow peak of the first endothermic peak, of 0, namely Figure 1 of Tanaka highlights H1’ of ~13 and Figure 2 of Tanaka highlights H2’ of 0, therefore the ratio of H2’ to H1’ is 0, which falls within the range of instant Claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to Claim 1 above, as evidenced by European Steel (“Technological Properties of Grade S-Sn97Cu3”, European).
Regarding Claim 5, Tanaka teaches all of the limitations of the solder of Claim 4. Tanaka further teaches the Cu metal powder constitutes 100 parts by mass, compared to 50-200 parts by mass of the second metal powder (Claim 2). Accordingly this corresponds to 33-66% of Cu metal powder within the mixture, which overlaps the range disclosed by applicants, and  overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 6, Tanaka teaches all of the limitations of the solder of Claim 4. Tanaka does not explicitly teach a first liquidus temperature of 300°C, however the examiner i.e., solidus temperature, and should comprise 70-100% Sn with other constituents – Ag, Al, Bi, Cu, Ge, In, Ni or Zn – being present in an amount of 30% or less (Paragraph [0044]) and preferably 1-30% Ag, Bi, Cu or In (Paragraph [0045]). Accordingly, the examiner submits that one such solder alloy that would be cognizable to one of ordinary skill in the art before the effective filing date, is Sn-3Cu which features a solidus temperature of 227°C and a liquidus temperature of 310°C, as evidenced by European (Table 3), and would have been an obvious by routine optimization for one seeking to improve the properties of the solder taught by Tanaka.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (cited above), in view of Matsumoto et al. (JPS 63-260698, cited by applicants on the IDS filed on 19 December 2019 Matsumoto). 
Regarding Claim 1, Tanaka teaches a solder (Paragraph [0001]) comprising a mixture of metal particles (Claim 1); the first metal particles comprising 70-100% Sn (Claim 2) and the second metal particles comprising Cu-based particles (Claim 2). Regarding the liquidus and solidus temperatures of the two powders, Tanaka presents DSC curves for the solder prior to heat treatment (Figure 1), which demonstrate a solidus and liquidus temperature for the first powder of 232°C and 24°C (first endothermic start/end points in Figure 1; Paragraph [0058]), respectively, and a solidus and liquidus temperature for the second powder of ~312°C and ~390°C (second endothermic start/end points in Figure 1), respectively. Lastly, regarding the increase in solidus temperature after subjecting the solder to a heat treatment above the first liquidus temperature, as discussed above, the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak, whereby a reduction in the characteristic 
While the limitation of a molded solder is currently not being considered as a limitation, Tanaka does not teach that the solder is not a molded solder. Analogous art by Matsumoto which also teaches on solders comprising two powders (Claim 1), and former the solder by reflowing above the solidus temperature of the first powder (Constitution), teaches a molded solder (Claim 1). It would have been obvious, before the effective filing date to form the solder of Tanaka into a molded solder in the manner taught by Matsumoto, because doing so improves the mechanical integrity of the solder by filling voids within the solder (Constitution), and such would be desirable to one of ordinary skill in the art. 
 Regarding Claim 2, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches further teaches a difference between the first liquidus temperature and second melting/liquidus temperature of 50°C or more, specifically a difference of ~146°C (see Claim 1 discussion above).
Regarding Claim 3
Regarding Claim 4, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches a Cu metal powder as the second metal powder; specifically a 50-80% Cu in the second powder (Claim 2), which the examiner submits under the broadest reasonable interpretation, is a Cu metal powder.
Regarding Claim 5, Tanaka teaches all of the limitations of the solder of Claim 4. Tanaka further teaches the Cu metal powder constitutes 100 parts by mass, compared to 50-200 parts by mass of the second metal powder (Claim 2). Accordingly this corresponds to 33-66% of Cu metal powder within the mixture, which overlaps the range disclosed by applicants, and  overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 6, Tanaka teaches all of the limitations of the solder of Claim 4. Tanaka does not explicitly teach a first liquidus temperature of 300°C, however the examiner notes that Tanaka sets forth the first metal particles should have a melting point of 210-240°C, i.e., solidus temperature, and should comprise 70-100% Sn with other constituents – Ag, Al, Bi, Cu, Ge, In, Ni or Zn – being present in an amount of 30% or less (Paragraph [0044]) and preferably 1-30% Ag, Bi, Cu or In (Paragraph [0045]). Accordingly, the examiner submits that one such solder alloy that would be cognizable to one of ordinary skill in the art before the effective filing date, is Sn-3Cu which features a solidus temperature of 227°C and a liquidus temperature of 310°C, as evidenced by European (Table 3), and would have been an obvious by routine optimization for one seeking to improve the properties of the solder taught by Tanaka.
Regarding Claim 7, Tanaka teaches all of the limitations of the solder of Claim 1. Tanaka further teaches a ratio of H2’ to H1’, as defined by applicants to be the heat flow peak of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784